Exhibit 10.1
EXECUTION VERSION
Basic Energy Services, Inc.

$200,000,000 73/4% Senior Notes due 2019
PURCHASE AGREEMENT
June 8, 2011
Houston, Texas
MERRILL LYNCH, PIERCE, FENNER & SMITH
          INCORPORATED.
GOLDMAN, SACHS & CO.
WELLS FARGO SECURITIES, LLC

      c/o Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
One Bryant Park
New York, New York 10036


          Basic Energy Services, Inc., a Delaware corporation (the “Company”),
and each of the other Guarantors (as defined herein) agree with you as follows:
          1. Issuance of Notes. The Company proposes to issue and sell to
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Goldman,
Sachs & Co. and Wells Fargo Securities, LLC (collectively, the
“Representatives”), and the other several Initial Purchasers named in Schedule I
hereto (together with the Representatives, the “Initial Purchasers”)
$200,000,000 aggregate principal amount of 73/4% Senior Notes due 2019 (the
“Original Notes”). The Company’s obligations under the Original Notes and the
Indenture (as defined herein) will be, jointly and severally, unconditionally
guaranteed (the “Guarantees”), on a senior unsecured basis, by each of the
Subsidiaries (as defined herein) listed on the signature pages hereto
(collectively, the “Guarantors,” and, together with the Company, the “Issuers”).
The Original Notes and the Guarantees are referred to herein as the
“Securities.” The Securities will be issued as additional notes under the
Indenture dated as of February 15, 2011 (the “Indenture”), by and between the
Issuers and Wells Fargo Bank, N.A., as trustee (the “Trustee”) pursuant to
which, on February 15, 2011, the Company issued $275,000,000 aggregate principal
amount of 73/4% Senior Notes due 2019. The Original Notes and the notes
previously issued on February 15, 2011 will be deemed to be in the same series
of notes under the Indenture.
          The Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). The Issuers have prepared a preliminary
Offering Memorandum, dated as of June 8, 2011, (the “Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof, which
includes the information contained in Schedule III hereto (the “Pricing
Supplement”). The Preliminary Offering Memorandum (as amended and

 



--------------------------------------------------------------------------------



 



supplemented immediately prior to the Applicable Time (as defined herein)) and
the Pricing Supplement are herein referred to as the “Pricing Disclosure
Package.” Promptly after the execution of this Purchase Agreement (this
“Agreement”), the Issuers will prepare a final Offering Memorandum dated the
date hereof (the “Final Offering Memorandum”). For the purposes of this
Agreement, the “Applicable Time” is 3:45 p.m. (New York City Time) on the date
of this Agreement.
          The Initial Purchasers have advised the Issuers that the Initial
Purchasers intend, as soon as they deem practicable after this Agreement has
been executed and delivered, to resell (the “Exempt Resales”) the Securities in
private sales exempt from registration under the Act on the terms set forth in
the Pricing Disclosure Package, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers” (“QIBs”),
as defined in Rule 144A under the Act (“Rule 144A”), in accordance with
Rule 144A and (ii) other eligible purchasers pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the Act
(“Regulation S”) in accordance with Regulations S (the persons specified in
clauses (i) and (ii), the “Eligible Purchasers”).
          Holders (including subsequent transferees) of the Securities will have
the registration rights under the registration rights agreement (the
“Registration Rights Agreement”), between the Issuers and the Initial
Purchasers, to be dated the Closing Date, substantially in the form attached
hereto as Exhibit A. Under the Registration Rights Agreement, the Issuers will
agree (a) to file with the Securities and Exchange Commission (the “Commission”)
(i) a registration statement under the Act (the “Exchange Offer Registration
Statement”) relating to a new issue of debt securities (collectively with the
Private Exchange Notes (as defined in the Registration Rights Agreement), the
“Exchange Notes” and, together with the Original Notes, the “Notes”), guaranteed
by the guarantors under the Indenture, to be offered in exchange for the
Original Notes and the Guarantees thereof (the “Exchange Offer”) and issued
under the Indenture and/or (ii) under certain circumstances set forth in the
Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 under the Act (the “Shelf Registration Statement”) relating to the
resale by certain holders of the Original Notes and the Guarantees thereof,
(b) to use its reasonable best efforts to cause the Exchange Offer Registration
Statement and, if applicable, the Shelf Registration Statement to be declared
effective and (c) to consummate the Exchange Offer, all within the time periods
specified in the Registration Rights Agreement.
          This Agreement, the Notes, the Guarantees, the Indenture, and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Note Documents.”
          2. Agreements to Sell and Purchase. On the basis of the
representations, warranties and covenants contained in this Agreement, the
Issuers agree to issue and sell to the Initial Purchasers, and on the basis of
the representations, warranties and covenants contained in this Agreement, and
subject to the terms and conditions contained in this Agreement, each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Issuers, the aggregate principal amount of the Securities set forth opposite its
name on Schedule I hereto. The purchase price for the Securities shall be
98.720% of their principal amount, plus accrued interest from February 15, 2011.

2



--------------------------------------------------------------------------------



 



          3. Delivery and Payment. Delivery of, and payment of the purchase
price (via wire transfer) for, the Securities shall be made at 9 a.m. Houston
time, on June 13, 2011 (such date and time, the “Closing Date”) at the offices
of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002.
The Closing Date and the location of delivery of and the form of payment for the
Securities may be varied by mutual agreement between the Initial Purchasers and
the Company.
          The Securities shall be delivered by the Issuers to the Initial
Purchasers (or as the Initial Purchasers direct) through the facilities of The
Depository Trust Company against payment by the Initial Purchasers of the
purchase price therefor by means of wire transfer of immediately available funds
to such account or accounts specified by the Company in accordance with Section
8(h) on or prior to the Closing Date, or by such means as the parties hereto
shall agree prior to the Closing Date. The Securities shall be evidenced by one
or more certificates in global form registered in such names as the Initial
Purchasers may request upon at least one business day’s notice prior to the
Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Securities.
          4. Agreements of the Issuers. The Issuers jointly and severally,
covenant and agree with the Initial Purchasers as follows:
     (a) To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum, and any
amendments or supplements thereto, as the Initial Purchasers may reasonably
request. The Issuers consent to the use of the Preliminary Offering Memorandum,
the Pricing Supplement and the Final Offering Memorandum, and any amendments or
supplements thereto, by the Initial Purchasers in connection with Exempt
Resales.
     (b) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement. Not to amend or supplement the Final Offering Memorandum prior to
the Closing Date unless the Initial Purchasers shall previously have been
advised of such proposed amendment or supplement at least two business days
prior to the proposed use, and shall not have objected to such amendment or
supplement.
     (c) If, prior to the later of (x) the Closing Date and (y) the time that
the Initial Purchasers have completed their distribution of the Securities, any
event shall occur that, in the judgment of the Issuers or in the judgment of
counsel to the Initial Purchasers, makes any statement of a material fact in the
Final Offering Memorandum, as then amended or supplemented, untrue or that
requires the making of any additions to or changes in the Final Offering
Memorandum in order to make the statements in the Final Offering Memorandum, as
then amended or supplemented, in the light of the circumstances under which they
are made, not misleading, or if it is necessary to amend

3



--------------------------------------------------------------------------------



 



or supplement the Final Offering Memorandum to comply with all applicable laws,
the Issuers shall promptly notify the Initial Purchasers of such event and
(subject to Section 4(b)) prepare an appropriate amendment or supplement to the
Final Offering Memorandum so that (i) the statements in the Final Offering
Memorandum, as amended or supplemented, will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances at the Closing Date
and at the time of sale of Securities, not misleading and (ii) the Final
Offering Memorandum will comply with applicable law.
     (d) To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
     (e) To advise the Initial Purchasers promptly, and if requested by the
Initial Purchasers, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offering or sale in
any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuers shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Securities under any
securities laws, and if at any time any securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Securities under any securities laws, the Issuers shall
use their reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time.
     (f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement and the Final Offering Memorandum and any amendments and
supplements thereto, (ii) all expenses (including travel expenses) of the
Issuers and the Initial Purchasers in connection with any meetings with
prospective investors in the Securities; (iii) one-half of all expenses
(including the cost of any chartered airplane or other transportation) of the
Issuers and the Initial Purchasers in connection with the “road show” for the
offering of the Securities, (iv) the preparation, notarization (if necessary)
and delivery of the Note Documents and all other agreements, memoranda,
correspondence and documents prepared and delivered in connection with this
Agreement and with the Exempt Resales, (v) the issuance, transfer and delivery
of the Securities by the Issuers to the Initial Purchasers, (vi) the
qualification or registration of the Securities for offer and sale under the
securities laws of the several states of the United States or provinces of
Canada (including, without limitation, the cost of printing and mailing
preliminary and final Blue Sky or legal investment memoranda and fees and

4



--------------------------------------------------------------------------------



 



disbursements of counsel (including local counsel) to the Initial Purchasers
relating thereto), (vii) the inclusion of the Securities in the book-entry
system of The Depository Trust Company (“DTC”), (viii) the rating of the
Securities by rating agencies, (ix) the fees and expenses of the Trustee and its
counsel and (x) the performance by the Company of its other obligations under
the Note Documents.
     (g) To use the proceeds from the sale of the Original Notes in the manner
described in the Pricing Disclosure Package under the caption “Use of Proceeds.”
     (h) To do and perform all things required to be done and performed under
this Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.
     (i) Not to, and not to permit any Subsidiary to, sell, offer for sale or
solicit offers to buy any security (as defined in the Act) that would be
integrated with the sale of the Securities in a manner that would require the
registration under the Act of the sale of the Securities to the Initial
Purchasers or any Eligible Purchasers.
     (j) Not to, and to cause its affiliates (as defined in Rule 144 under the
Act) not to, resell any of the Securities that have been reacquired by any of
them.
     (k) Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Company makes
no covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.
     (l) Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Company makes
no covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.
     (m) From and after the Closing Date, for so long as any of the Securities
remain outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act and during any period in which the Company is not
subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to make available upon request the information
required by Rule 144A(d)(4) under the Act to (i) any holder or beneficial owner
of Securities in connection with any sale of such Securities and (ii) any
prospective purchaser of such Securities from any such holder or beneficial
owner designated by the holder or beneficial owner. The Company will pay the
expenses of preparing, printing and distributing such documents.
     (n) To comply with their obligations under the Registration Rights
Agreement.

5



--------------------------------------------------------------------------------



 



     (o) To cooperate with and assist the Initial Purchasers to obtain approval
of the Securities to be eligible for clearance and settlement through DTC.
     (p) Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) as soon as they have been prepared by the Company, a copy of any
regularly prepared internal financial statements of the Company and the
Subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that the Company mails or
otherwise makes available to its security holders and (iii) such other
information as the Initial Purchasers shall reasonably request.
     (q) Without the prior consent of the Representatives, not to make, and not
to permit any of its affiliates or anyone acting on its or its affiliates behalf
to make, any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Act with the Commission,
would constitute an “issuer free writing prospectus,” as defined in Rule 433
under the Act (any such offer is hereinafter referred to as a “Company
Supplemental Disclosure Document”).
     (r) During the period of two years after the Closing Date or, if earlier,
until such time as the Securities are no longer restricted securities (as
defined in Rule 144 under the Act), not to be or become a closed-end investment
company required to be registered, but not registered, under the Investment
Company Act of 1940.
     (s) In connection with the offering, until the Initial Purchasers shall
have notified the Company of the completion of the distribution of the
Securities, not to, and not to permit any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Act) to, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its affiliates has a beneficial interest, for the purpose of creating
actual or apparent active trading in, or of raising the price of, the
Securities.
     (t) During the period from the date hereof through and including the date
that is 30 days after the date hereof, without the prior written consent of
Merrill Lynch (which consent may be withheld at the sole discretion of Merrill
Lynch), to not, directly or indirectly, offer, sell, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Act in respect of, any debt securities of the Company or any
Subsidiary or any securities exchangeable for or convertible into debt
securities of the Company or any Subsidiary (other than as contemplated by this
Agreement and to register the Exchange Securities).
     5. Representations and Warranties.
     (a) The Issuers represent and warrant to the Initial Purchasers that, as of
the date hereof and as of the Closing Date (references in this Section 5 to the
“Offering Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations

6



--------------------------------------------------------------------------------



 



and warranties made as of the date hereof and (y) the Final Offering Memorandum
in the case of representations and warranties made as of the Closing Date):
          (i) Neither the Pricing Disclosure Package, as of the Applicable Time,
nor the Final Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 4(b), if applicable) as of the Closing Date, contains
or represents any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and each Company
Supplemental Disclosure Document listed on Schedule IV hereto does not conflict
with the information contained in the Pricing Disclosure Package or the Final
Offering Memorandum and each such Company Supplemental Disclosure Document, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Issuers make no representation or warranty with
respect to information relating to the Initial Purchasers contained in or
omitted from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto in reliance upon and in conformity with
information furnished to the Company in writing by or on behalf of any Initial
Purchaser through the Representatives expressly for inclusion in the Pricing
Disclosure Package, the Final Offering Memorandum or amendment or supplement
thereto, as the case may be. No order preventing the use of the Preliminary
Offering Memorandum, the Pricing Supplement or the Final Offering Memorandum, or
any amendment or supplement thereto, or any order asserting that any of the
transactions contemplated by this Agreement are subject to the registration
requirements of the Act, has been issued or, to the knowledge of the Issuers,
has been threatened.
          (ii) The documents incorporated or deemed to be incorporated by
reference in the Offering Memorandum at the time they were or hereafter are
filed with the Commission (collectively, the “Incorporated Documents”) complied
and will comply in all material respects with the requirements of the Exchange
Act. Each such Incorporated Document, when taken together with the Pricing
Disclosure Package, did not as of the Applicable Time, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
          (iii) There are no securities of the Issuers that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated interdealer quotation system of the
same class within the meaning of Rule 144A as the Securities.
          (iv) The capitalization of the Company as of the Closing Date will be
as set forth in the “As Adjusted” column under the heading “Capitalization” in
the Offering Memorandum (based on the assumed use of proceeds set forth therein)
other than changes since March 31, 2011 in (A) cash and cash equivalents in the
ordinary

7



--------------------------------------------------------------------------------



 



course of business, (B) other debt and obligations under capital leases in the
ordinary course of business, and (C) items of stockholders’ equity for shares
issued upon the exercise of options (including treasury stock) and shares
repurchased by the Company, and for retained earnings. All of the issued and
outstanding equity interests of the Company have been duly authorized and
validly issued, are fully paid and nonassessable and were not issued in
violation of any preemptive or similar right. Attached as Schedule II is a true
and complete list of each entity in which the Company has a direct or indirect
majority equity or voting interest (each, a “Subsidiary” and, together, the
“Subsidiaries”), their jurisdictions of organization, name of its
equityholder(s) and percentage of outstanding equity owned of record by each
equityholder. All of the issued and outstanding equity interests of each
Subsidiary have been duly and validly authorized and issued, are fully paid (to
the extent required under the applicable limited liability company agreement or
limited partnership agreement of the Subsidiary, as applicable) and
nonassessable (except as such nonassessability may be affected by Section 18-607
of the Delaware Limited Liability Company Act (the “Delaware LLC Act”), in the
case of limited liability company interests in a Delaware limited liability
company, and Section 17-607 of the Delaware Revised Uniform Limited Partnership
Act (the “Delaware LP Act”), in the case of any partnership interests in a
Delaware limited partnership, and Section 17-403 of the Delaware LP Act with
respect to general partner interests in a Delaware limited partnership), and,
except for directors’ qualifying shares and as set forth in the Offering
Memorandum, are owned, directly or indirectly through Subsidiaries, by the
Company free and clear of all liens (other than transfer restrictions imposed by
the Act, the securities or Blue Sky laws of certain jurisdictions and security
interests granted pursuant to the Senior Credit Facility). Except as set forth
in the Offering Memorandum, there are no outstanding options, warrants or other
rights to acquire or purchase, or instruments convertible into or exchangeable
for, any equity interests of the Company or any of the Subsidiaries. No holder
of any securities of the Company or any of the Subsidiaries is entitled to have
such securities (other than the Securities) registered under any registration
statement contemplated by the Registration Rights Agreement.
          (v) Each of the Company and each Subsidiary (A) is a corporation,
limited liability company, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (B) has
all requisite corporate or other power and authority necessary to own its
property and carry on its business as now being conducted and (C) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it or its ownership of property makes such
qualification necessary, except where the failure to be so qualified and be in
good standing, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. A
“Material Adverse Effect” means (x) a material adverse effect on, or any
development involving a prospective material adverse change in, the business,
condition (financial or other), results of operations, performance or properties
of the Company and the Subsidiaries, taken as a whole or (y) an adverse effect
on the ability to consummate the transactions contemplated hereby on a timely
basis.

8



--------------------------------------------------------------------------------



 



          (vi) Each Issuer has all requisite corporate or other power and
authority to execute, deliver and perform all of its obligations under the Note
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby; and, without limitation, the Company has all requisite
corporate power and authority to issue, sell and deliver and perform its
obligations under the Original Notes.
          (vii) This Agreement has been duly and validly authorized, executed
and delivered by each Issuer.
          (viii) The execution and delivery of, and the performance by each
Issuer of their respective obligations under the Indenture have been duly and
validly authorized by each Issuer and (assuming the due authorization, execution
and delivery thereof by the Trustee), constitutes a legally binding and valid
obligation of each such Issuer, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether considered at equity or at law) and
the discretion of the court before which any proceeding therefor may be brought
(the “Enforceability Exceptions”). The Indenture conforms in all material
respects to the description thereof in the Offering Memorandum.
          (ix) The Original Notes have been duly and validly authorized for
issuance and sale to the Initial Purchasers by the Company, and when issued,
authenticated by the Trustee in accordance with the provisions of the Indenture,
and delivered by the Company against payment therefor by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, the Original
Notes will be legally binding and valid obligations of the Company, entitled to
the benefits of the Indenture and enforceable against the Company in accordance
with their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions. The Original Notes, when issued, authenticated by the
Trustee in accordance with the provisions of the Indenture and delivered, will
conform in all material respects to the description thereof in the Offering
Memorandum.
          (x) The Exchange Notes have been, or on or before the Closing Date
will be, duly and validly authorized for issuance by the Company, and when
issued, authenticated and delivered by the Company in accordance with the terms
of the Registration Rights Agreement, the Exchange Offer and the Indenture, the
Exchange Notes will be legally binding and valid obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.
          (xi) The Guarantees have been duly and validly authorized by each of
the Guarantors and when the Original Notes are issued, authenticated by the
Trustee in accordance with the provisions of the Indenture, and delivered by the
Company against payment by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will be legally binding and valid
obligations of the Guarantors, enforceable

9



--------------------------------------------------------------------------------



 



against each of them in accordance with their terms, except that enforceability
thereof may be limited by the Enforceability Exceptions. The guarantees of the
Exchange Notes have been duly and validly authorized by each of the Guarantors
and, when the Exchange Notes are issued, authenticated by the Trustee in
accordance with the provisions of the Indenture, and delivered in accordance
with the terms of the Registration Rights Agreement, the Exchange Offer and the
Indenture, will be legally binding and valid obligations of the Guarantors,
enforceable against each of them in accordance with their terms, except that
enforceability thereof may be limited by the Enforceability Exceptions.
          (xii) The Registration Rights Agreement has been duly and validly
authorized by each Issuer and, when duly executed and delivered by the Issuers
(assuming the due authorization, execution and delivery thereof by the Initial
Purchasers), will constitute a valid and legally binding obligation of each such
Issuer, enforceable against it in accordance with its terms, except that (A) the
enforcement thereof may be limited by the Enforceability Exceptions and (B) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations. The Registration Rights
Agreement, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.
          (xiii) Neither the Company nor any Subsidiary is (A) in violation of
its charter, bylaws or other constitutive documents, (B) in default (or, with
notice or lapse of time or both, would be in default) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
bond, debenture, note, indenture, mortgage, deed of trust, loan or credit
agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which any of them is a party or
by which any of them is bound or to which any of their assets or properties is
subject (collectively, “Agreements and Instruments”), or (C) in violation of any
law, statute (including, without limitation, any rule or regulation) or any
judgment, order or decree of any domestic or foreign court or other governmental
or regulatory authority, agency or other body with jurisdiction over any of them
or any of their assets or properties (“Governmental Authority”), except, in the
case of clauses (B) and (C), for such defaults or violations as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (xiv) The execution, delivery and performance of the Note Documents
and the issuance and sale of the Securities does not and will not (A) violate
the charter, bylaws or other constitutive documents of the Company, any
Subsidiary, (B) conflict with or constitute a breach of or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), or require consent under, or result in a Repayment Event (as defined
herein), other than a Repayment Event that will be satisfied at the Closing Date
as contemplated by the Offering Memorandum, or the creation or imposition of a
lien, charge or encumbrance on any property or assets of the Company or any
Subsidiary under any of the Agreements and Instruments or (C) violate any law,
statute, rule or regulation, including, without limitation, Regulation T, U or X
of the Board of Governors of the Federal Reserve System, or any judgment, order
or decree of any Governmental Authority, except for such conflicts, violations,
breaches or defaults in

10



--------------------------------------------------------------------------------



 



the cases of clauses (B) and (C) that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Assuming
the accuracy of the representations and warranties of the Initial Purchasers in
Section 5(b) of this Agreement, no consent, approval, authorization or order of,
or filing, registration, qualification, license or permit of or with, any
Governmental Authority is required to be obtained or made by the Company or any
Subsidiary for the execution, delivery and performance by the Company or any
Subsidiary of the Note Documents, the issuance and sale of the Securities and
the consummation of the transactions contemplated hereby and thereby, except
(1) such as have been or will be obtained or made on or prior to the Closing
Date, (2) registration of the Exchange Offer or resale of the Notes under the
Act pursuant to the Registration Rights Agreement, and qualification of the
Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), in connection with the issuance of the Exchange Notes, and
(3) such filings as may be required to terminate Liens securing existing
indebtedness to be paid off with the proceeds of the Offering. No consents or
waivers from any other person or entity are required for the execution, delivery
and performance of the Note Documents, and the issuance and sale of the
Securities, other than such consents and waivers as have been obtained or will
be obtained prior to the Closing Date and will be in full force and effect. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any
Subsidiary.
          (xv) Except as otherwise disclosed in the Offering Memorandum, there
are no outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.
          (xvi) The public accountants whose report is included in the Offering
Memorandum are independent within the meaning of the Act. The historical
consolidated financial statements (including the notes thereto) included in or
incorporated by reference into the Offering Memorandum present fairly in all
material respects the consolidated financial position, results of operations,
cash flows and changes in stockholder’s equity of the Company at the respective
dates and for the respective periods indicated. All such financial statements
have been prepared in accordance with generally accepted accounting principles
in the United States (“GAAP”) applied on a consistent basis throughout the
periods presented (except as disclosed therein) and in compliance with
Regulation S-X (“Regulation S-X”) under the Exchange Act. The information set
forth under the captions “Offering Memorandum Summary — Summary Historical
Consolidated Financial Data” and “Selected Historical Financial Data” included
in the Offering Memorandum have been prepared on a basis consistent with that of
the audited financial statements of the Company. The ratio of earnings to fixed
charges incorporated by reference into the Offering Memorandum has been
calculated in compliance with Item 503(d) of Regulation S-K. The other financial
information, including but not limited to the financial information under the
heading “Offering Memorandum Summary — Recent Developments” and non-GAAP
financial measures, if any, included in or incorporated by

11



--------------------------------------------------------------------------------



 



reference into the Offering Memorandum, have been prepared in good faith and on
a reasonable basis consistent with that of the unaudited financial statements of
the Company. Since the date as of which information is given in the Offering
Memorandum, except as set forth in the Offering Memorandum (including the
Concurrent Transactions), (A) neither the Company nor any Subsidiary has
(1) incurred any liabilities or obligations, direct or contingent, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (2) entered into any material transaction not in the ordinary
course of business, (B) there has not been any event or development in respect
of the business or condition (financial or other) of the Company or any
Subsidiary that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, (C) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any of its
equity interests and (D) there has not been any change in the long-term debt of
the Company or any Subsidiary other than changes due to ordinary course of
business capital leases.
          (xvii) The statistical and market-related data and forward-looking
statements included in the Offering Memorandum are based on or derived from
sources that the Issuers believe to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources. The Company has obtained the written consent to
the use of such data from such sources to the extent required.
          (xviii) As of the date hereof and as of the Closing Date, immediately
prior to and immediately following the issuance and sale of the Securities, each
Issuer is and will be Solvent. As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair value of the
property of such person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such person, (B) the
present fair salable value of the assets of such person is not less than the
amount that will be required to pay the probable liability of such person on its
debts as they become absolute and matured, (C) such person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
person’s ability to pay as such debts and liabilities mature, (D) such person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such person’s property would constitute an
unreasonably small capital and (E) such person is able to pay its debts as they
become due and payable.
          (xix) Except as set forth in the Offering Memorandum, there is (A) no
action, suit or proceeding before or by any Governmental Authority or
arbitrator, now pending or, to the knowledge of the Issuers, threatened or
contemplated, to which the Company or any Subsidiary is or may be a party or to
which the business, assets or property of the Company or any Subsidiary is or
may be subject and (B) no judgment, decree or order of any Governmental
Authority that, in either of clause (A) or (B), could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



          (xx) Except as could not reasonably be expected to have a Material
Adverse Effect, no labor disturbance by the employees of the Company or any
Subsidiary exists or, to the knowledge of the Issuers, is imminent.
          (xxi) Except as described in the Offering Memorandum and except for
such matters as would not individually or in the aggregate have a Material
Adverse Effect (A) none of the Company or any of its Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company and its Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no pending or, to the knowledge of the
Company, threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company, or any of its Subsidiaries, and (D) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its Subsidiaries relating to Hazardous Materials
or any Environmental Laws. In the ordinary course of its business, the Company
conducts a periodic review of the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review and the
amount of its established reserves, the Company has reasonably concluded that
such associated costs and liabilities would not, individually or in the
aggregate, result in a Material Adverse Effect.
          (xxii) The Company and its Subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its Subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.
          (xxiii) The Company and the Subsidiaries have good and indefeasible
title in fee simple to all items of owned real property, and good and marketable
title to all

13



--------------------------------------------------------------------------------



 



personal property owned by each of them in each case free and clear of any
pledge, lien, encumbrance, security interest or other defect or claim of any
third party, except (A) such as would not reasonably be expected a Material
Adverse Effect, (B) liens described in the Offering Memorandum and (C) liens
permitted by the Indenture. Any real property, personal property and buildings
held under lease by any of them are held under valid, subsisting and enforceable
leases, with such exceptions as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (xxiv) Each of the Company and the Subsidiaries has insurance covering
its properties, operations, personnel and business, including protection and
indemnity insurance, which insurance is in amounts and insures against such
losses and risks as are generally deemed adequate to protect each of the Company
and the Subsidiaries and its business consistent with industry practice. All
policies of insurance insuring the Company and its Subsidiaries or their
businesses, assets, employees, officers and directors are in full force and
effect, except where the failure to have such policies in full force and effect
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. Each of the Company and the Subsidiaries is in
compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any Subsidiary has been refused any insurance
coverage sought or applied for, and the Company has no reason to believe that it
or any of its Subsidiaries will not be able to renew existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
          (xxv) All tax returns required to be filed by the Company or any
Subsidiary have been filed (or extensions have been obtained) in all
jurisdictions where such returns are required to be filed; and all taxes,
including withholding taxes, value added and franchise taxes, penalties and
interest, assessments, fees and other charges due or claimed to be due from such
entities or that are due and payable have been paid, other than those being
contested in good faith and for which reserves have been provided in accordance
with GAAP or those currently payable without penalty or interest and except
where the failure to make such required filings or payments could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (xxvi) Neither the Company nor any Subsidiary is, or after giving
effect to the transactions contemplated hereby will be, required to be
registered as an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
          (xxvii) The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and

14



--------------------------------------------------------------------------------



 



(D) the recorded accountability for their assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
          (xxviii) The Company has established and maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company and the Subsidiaries is made known
to the chief executive officer and chief financial officer of the Company by
others within the Company or any Subsidiary and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
          (xxix) Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D under the Act) has, directly or through any person
acting on its or their behalf (other than any Initial Purchaser, as to which no
representation is made), (A)taken, directly or indirectly, any action designed
to, or that might reasonably be expected to cause or result in stabilization or
manipulation of the price of any security of any Issuer to facilitate the sale
or resale of the Securities, (B) sold, bid for, purchased or paid any person any
compensation for soliciting purchases of the Securities in a manner that would
require registration of the Securities under the Act or paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of any Issuer in a manner that would require registration of the
Securities under the Act, (C) sold, offered for sale, contracted to sell,
pledged, solicited offers to buy or otherwise disposed of or negotiated in
respect of any security (as defined in the Act) that is currently or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Securities under the Act or (D) engaged in any directed
selling effort (as defined by Regulation S) with respect to the Securities, and
each of them has complied with the offering restrictions requirement of
Regulations.
          (xxx) The Issuers and their respective affiliates and all persons
acting on their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation) have complied with and will
comply with the offering restrictions requirements of Regulation S in connection
with the offering of the Securities outside the United States and, in connection
therewith, the Offering Memorandum will contain the disclosure required by
Rule 902 under the Act. Each of the Company and the Guarantors is a “reporting
issuer” as defined in Rule 902 under the Act.

15



--------------------------------------------------------------------------------



 



          (xxxi) No form of general solicitation or general advertising
(prohibited by the Act in connection with offers or sales such as the Exempt
Resales) was used by the Company or any person acting on its behalf (other than
any Initial Purchaser as to which no representation is made) in connection with
the offer and sale of any of the Securities or in connection with Exempt
Resales, including, but not limited to, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio or the Internet, or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising within the meaning of Regulation D under the Act. The Company has
not made, and has not permitted any of its affiliates or anyone acting on its or
its affiliates behalf to make, any Company Supplemental Disclosure Document
other than as set forth on Schedule IV hereto. Neither the Company nor any of
its affiliates has entered into, or will enter into, any contractual arrangement
with respect to the distribution of the Securities except for this Agreement.
          (xxxii) Except as described in the section entitled “Plan of
Distribution” in the Offering Memorandum, there are no contracts, agreements or
understandings between the Company or any Subsidiary and any other person other
than the Initial Purchasers pursuant to this Agreement that would give rise to a
valid claim against the Company, any Subsidiary or any of the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.
          (xxxiii) The principal executive officer and principal financial
officer of the Company have made all certifications required by the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”). The Company is otherwise in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act that are effective.
          (xxxiv) None of the Issuers nor, to the knowledge of the Issuers, any
director, officer, agent, employee or affiliate of the any of the Issuers is
currently the subject of any sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person or entity that, at the time of such funding, is the subject of any
sanctions administered by OFAC.
          (xxxv) None of the Issuers, nor, to the knowledge of the Issuers, any
director, officer, agent, employee or other person associated with or acting on
behalf of any of the Issuers, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; or (ii) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977.
          (xxxvi) The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970,

16



--------------------------------------------------------------------------------



 



as amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
          Each certificate signed by any officer of any Issuer and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.
          The Company acknowledges that the Initial Purchasers and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 8
of this Agreement, counsel to the Company and counsel to the Initial Purchasers
will rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.
          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to, and agrees with, the Company that: (i) it will offer and sell
Securities only to (y) persons who it reasonably believes are QIB in
transactions meeting the requirements of Rule 144A or (z) upon the terms and
conditions set forth in Section 5(c) of this Agreement; (ii) it is an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) under the Act; and it will not offer or sell Securities by, any form
of general solicitation or general advertising, including but not limited to the
methods described in Rule 502(c) under the Act.
          (c) Each Initial Purchaser understands and agrees that:
     (i) It has not offered or sold and will not offer or sell the Securities in
the United States or to, or for the benefit or account of, a U.S. Person (other
than a distributor), in each case, as defined in Rule 902 of Regulation S (A) as
part of its distribution at any time and (B) otherwise until 40 days after the
later of the commencement of the offering of the Securities pursuant hereto and
the Closing Date, other than in accordance with Regulation S or another
exemption from the registration requirements of the Act.
     (ii) During such 40-day restricted period, it will not cause any
advertisement with respect to the Securities (including any “tombstone”
advertisement) to be published in any newspaper or periodical or posted in any
public place and will not issue any circular relating to the Securities, except
such advertisements as are permitted by and include the statements required by
Regulation S.
     (iii) At or prior to confirmation of a sale of Securities by it to any
distributor, dealer or person receiving a selling concession, fee or other
remuneration during the 40-day restricted period referred to in Rule 903 of
Regulation S, it will send to such distributor, dealer or person receiving a
selling concession, fee or other remuneration a confirmation or notice to
substantially the following effect:

17



--------------------------------------------------------------------------------



 



The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of your distribution at any time or (ii) otherwise until 40 days
after the later of the date the Securities were first offered to persons other
than distributors in reliance upon Regulation S and the Closing Date, except in
either case in accordance with Regulation S under the Securities Act (or in
accordance with Rule 144A under the Securities Act or to accredited investors in
transactions that are exempt from the registration requirements of the
Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.
     6. Indemnification.
     (a) The Issuers, jointly and severally, agree to indemnify and hold
harmless the Initial Purchasers, each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of any Initial
Purchaser and the agents, employees, officers and directors of any such
controlling person from and against any and all losses, liabilities, claims,
damages and expenses whatsoever (including, but not limited to, reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all reasonable amounts paid in
settlement of any claim or litigation) (collectively, “Losses”) to which they or
any of them may become subject under the Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement or the
Final Offering Memorandum, or in any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that none of the Issuers will be liable in any
such case to the extent, but only to the extent, that any such Loss arises out
of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission relating to an Initial Purchaser made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Initial Purchaser through the Representatives
expressly for use therein. This indemnity agreement will be in addition to any
liability that the Issuers may otherwise have, including, but not limited to,
liability under this Agreement.
     (b) Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless the Issuers, and each person, if any, who controls any of the
Issuers within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents,

18



--------------------------------------------------------------------------------



 



employees, officers and directors of any of the Issuers and the agents,
employees, officers and directors of any such controlling person from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, the Pricing Supplement or the Final Offering Memorandum, or in any
amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that any such Loss arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission relating to such Initial Purchaser made therein in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of such Initial Purchaser through the Representatives expressly for
use therein. Each of the Company and the Guarantors hereby acknowledges that the
only information that the Initial Purchasers through the Representatives have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Supplemental Disclosure Document
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in (i) the third sentence of the section entitled
“Issue of New Notes” and (ii) the first and second sentences of the section
entitled “Short Positions” in the Preliminary Offering Memorandum and the Final
Offering Memorandum. The indemnity agreement set forth in this Section 6(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.
(c) Promptly after receipt by an indemnified party under Section 6(a) or 6(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such section, notify
each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 6 except to the extent that it has been prejudiced in any
material respect by such failure). In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
of such action, the indemnifying party will be entitled to participate in such
action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense of such action with counsel
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such

19



--------------------------------------------------------------------------------



 



action), and such indemnified party or parties shall have reasonably concluded
that there may be defenses available to it or them that are different from or
additional to those available to one or all of the indemnifying parties (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such reasonable fees and expenses of counsel shall be borne by the
indemnifying parties. In no event shall the indemnifying parties be liable for
the fees and expenses of more than one counsel (together with appropriate local
counsel) at any time for all indemnified parties in connection with any one
action or separate but substantially similar or related actions arising in the
same jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by paragraph (a) or
(b) of this Section 6, then the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (A) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (B) such indemnifying party shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (C) such indemnified party shall have given
the indemnifying party at least 45 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
          7. Contribution. In order to provide for contribution in circumstances
in which the indemnification provided for in Section 6 of this Agreement is for
any reason held to be unavailable from the indemnifying party, or is
insufficient to hold harmless a party indemnified under Section 6 of this
Agreement, each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such aggregate Losses (a) in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers, on the one hand, and the Initial Purchasers, on the other hand,
from the offering of the Securities or (b) if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Issuers,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative benefits received by the
Issuers, on the one hand, and the Initial Purchasers, on the other hand, shall
be deemed to be in the same proportion as (x) the total proceeds from the
offering of Securities (net of discounts and commissions but before deducting
expenses) received by the Issuers are to (y) the total discount and commissions
received by the Initial Purchasers. The relative fault of the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to

20



--------------------------------------------------------------------------------



 



information supplied by an Issuer or the Initial Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omission.
          The Issuers and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 7 were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to above. Notwithstanding the
provisions of this Section 7, (i) in no case shall any Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discount and commissions applicable to the Securities purchased by such Initial
Purchaser pursuant to this Agreement exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 7, each person,
if any, who controls any Initial Purchaser within the meaning of Section 15 of
the Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 6 for purposes of indemnification. Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any action or claim settled without its written consent; provided, however,
that such written consent was not unreasonably withheld.
          8. Conditions of Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers to purchase and pay for the Securities, as provided for
in this Agreement, shall be subject to satisfaction of the following conditions
prior to or concurrently with such purchase:
     (a) All of the representations and warranties of the Issuers contained in
this Agreement shall be true and correct on the date of this Agreement and on
the Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchasers shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and chief financial officer of the Company,
certifying as to the foregoing and to the effect in Section 8(c).
     (b) The Final Offering Memorandum shall have been printed and copies
distributed to the Initial Purchasers as required by Section 4(a). No stop order

21



--------------------------------------------------------------------------------



 



suspending the qualification or exemption from qualification of the Securities
in any jurisdiction shall have been issued and no proceeding for that purpose
shall have been commenced or shall be pending or threatened.
     (c) Since the Applicable Time, there shall not have been any decrease in
the rating of any debt or preferred stock of the Company or any Subsidiary by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Act), or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.
     (d) The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Andrews
Kurth LLP, counsel to the Company, substantially to the effect set forth in
Exhibit B hereto, including with respect to Guarantors organized under the laws
of the states of Delaware and Texas; (ii) counsel to the Guarantors organized
under the laws of the State of Oklahoma substantially in the form of Exhibit C
hereto, (iii) counsel to the Guarantor organized under the laws of the State of
Kansas substantially in the form of Exhibit D hereto, and (iv) counsel to the
Guarantor organized under the laws of the State of New Mexico substantially in
the form of Exhibit E hereto.
     (e) The Initial Purchasers shall have received on the Closing Date an
opinion dated the Closing Date of Vinson & Elkins L.L.P., counsel to the Initial
Purchasers, in form and substance satisfactory to the Representative. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.
     (f) On the date hereof, the Initial Purchasers shall have received a
“comfort letter” from KPMG LLP, the independent public accountants for the
Company, dated the date of this Agreement, addressed to the Initial Purchasers
and in form and substance satisfactory to the Representatives and counsel to the
Initial Purchasers, covering the financial and accounting information in the
Preliminary Offering Memorandum and the Pricing Supplement. In addition, the
Initial Purchasers shall have received a “bring-down comfort letter” from the
independent public accountants for the Company, dated as of the Closing Date,
addressed to the Initial Purchasers and in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial and
accounting information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 3 days prior to the Closing Date, and otherwise in form and substance
satisfactory to the Representatives and counsel to the Initial Purchasers.
     (g) The Issuers and the Trustee shall have delivered the Indenture and the
Initial Purchasers shall have received copies thereof. The Issuers shall have
executed and delivered the Registration Rights Agreement and the Initial
Purchasers shall have received executed counterparts thereof.

22



--------------------------------------------------------------------------------



 



     (h) The Initial Purchasers shall have been furnished with wiring
instructions for the application of the proceeds of the Securities in accordance
with this Agreement and such other information as they may reasonably request.
     (i) All agreements set forth in the blanket representation letter of the
Company (including the required riders thereto) to DTC relating to eligibility
of the Securities for clearance and settlement through DTC shall have been
complied with.
     (j) Such other documents, approvals, affidavits, opinions or certificates
as the Trustee or the Initial Purchasers may reasonably request in form and
substance reasonably satisfactory to the Trustee or the Initial Purchasers, as
the case may be, shall have been provided to the Trustee or the Initial
Purchasers, as the case may be.
          If any of the conditions specified in this Section 8 shall not have
been fulfilled when and as required by this Agreement to be fulfilled (or waived
by the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.
          The documents required to be delivered by this Section 8 will be
delivered at the office of counsel for the Initial Purchasers on the Closing
Date.
          9. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 10(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Original Notes to and
by the Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, and
10(d) shall survive the termination of this Agreement, including pursuant to
Section 10.
          10. Effective Date of Agreement; Termination.
     (a) This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.
     (b) The Initial Purchasers shall have the right to terminate this Agreement
at any time prior to the Closing Date by notice to the Company from the Initial
Purchasers, without liability (other than with respect to Sections 6 and 7) on
the Initial Purchasers’ part to the Company or any affiliate thereof if, on or
prior to such date, (i) the Company shall have failed, refused or been unable to
perform any agreement on its part to be performed under this Agreement when and
as required; (ii) any other condition to the obligations of the Initial
Purchasers under this Agreement to be fulfilled by the Issuers pursuant to
Section 8 is not fulfilled when and as required in any material respect;
(iii) trading in any securities of the Company shall be suspended or limited by
the Commission or the New York Stock Exchange, or trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National

23



--------------------------------------------------------------------------------



 



Market shall have been suspended or materially limited, or minimum prices shall
have been established thereon by the Commission, or by such exchange or other
regulatory body or governmental authority having jurisdiction; (iv) a general
moratorium shall have been declared by either Federal or New York or Texas State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred;
(v) there is an outbreak or escalation of hostilities or national or
international calamity in any case involving the United States, on or after the
date of this Agreement, or if there has been a declaration by the United States
of a national emergency or war or other national or international calamity or
crisis (economic, political, financial or otherwise) which affects the U.S. and
international markets, making it, in the Representatives’ judgment,
impracticable to proceed with the offering or delivery of the Securities on the
terms and in the manner contemplated in the Pricing Disclosure Package; or
(vi) there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of international
conditions on the financial markets in the United States shall be such as, in
the Representatives’ judgment, to make it inadvisable or impracticable to
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Pricing Disclosure Package.
     (c) Any notice of termination pursuant to this Section 10 shall be given at
the address specified in Section 11 below by telephone or facsimile, confirmed
in writing by letter.
     (d) If this Agreement shall be terminated pursuant to Section 10(b), or if
the sale of the Securities provided for in this Agreement is not consummated
because of any refusal, inability or failure on the part of the Issuers to
satisfy any condition to the obligations of the Initial Purchasers set forth in
this Agreement to be satisfied or because of any refusal, inability or failure
on the part of the Issuers to perform any agreement in this Agreement or comply
with any provision of this Agreement, the Issuers, jointly and severally, will
reimburse the Initial Purchasers for all of their reasonable out-of-pocket
expenses (including, without limitation, the fees and expenses of the Initial
Purchasers’ counsel) incurred in connection with this Agreement and the
transactions contemplated hereby.
     (e) If any one or more Initial Purchasers shall fail to purchase and pay
for any of the Securities agreed to be purchased by such Initial Purchaser
hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Initial Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the

24



--------------------------------------------------------------------------------



 



right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Company. In the event of a default by any
Initial Purchaser as set forth in this Section 10(e), the Closing Date shall be
postponed for such period, not exceeding seven Business Days, as the
Representatives shall determine in order that the required changes in the Final
Offering Memorandum or in any other documents or arrangements may be effected.
Nothing contained in this Agreement shall relieve any defaulting Initial
Purchaser of its liability, if any, to the Company or any nondefaulting Initial
Purchaser for damages occasioned by its default hereunder.
          11. Notice. All communications with respect to or under this
Agreement, except as may be otherwise specifically provided in this Agreement,
shall be in writing and, if sent to the Initial Purchasers, shall be mailed,
delivered or telecopied and confirmed in writing to c/o Merrill Lynch, Pierce,
Fenner & Smith Incorporated, One Bryant Park, New York, New York 10036 (fax:
646-855-3073), Attention: Syndicate Department; with a copy for information
purposes only to Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500,
Houston, TX 77002 (fax: 713-615-5620), Attention: Alan Beck; and if sent to the
Issuers, shall be mailed, delivered or telecopied and confirmed in writing to
(A) Basic Energy Services, Inc., 500 W. Illinois, Midland, TX 79701 (telephone:
432-620-5500, fax: 432-620-5501), Attention: Kenneth V. Huseman and (B) Andrews
Kurth LLP, 600 Travis, Suite 4200, Houston, TX 77002, Attention: David C. Buck,
Esq. (fax: 713-220-4285).
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged by telecopier machine, if telecopied; and one business day after
being timely delivered to a next-day air courier.
          12. Parties. This Agreement shall inure solely to the benefit of, and
shall be binding upon, the Initial Purchasers, the Issuers and the other
indemnified parties referred to in Sections 6 and 7, and their respective
successors and assigns, and no other person shall have or be construed to have
any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Agreement or any provision herein contained. The term “successors
and assigns” shall not include a purchaser, in its capacity as such, of Notes
from the Initial Purchasers.
          13. Construction. This Agreement shall be construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed within the State of New York.
          14. Submission to Jurisdiction; Waiver of Jury Trial. The Issuers
hereby waive all right to trial by jury in any proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Issuers agree that a final judgment in any such proceeding
brought in any such court shall be conclusive and binding upon the Issuers and
may be enforced in any other courts in the jurisdiction of which the Issuers are
or may be subject, by suit upon such judgment.

25



--------------------------------------------------------------------------------



 



          15. Captions. The captions included in this Agreement are included
solely for convenience of reference and are not to be considered a part of this
Agreement.
          16. Counterparts. This Agreement may be executed in various
counterparts that together shall constitute one and the same instrument.
          17. No Fiduciary Relationship. The Issuers hereby acknowledge that the
Initial Purchasers are acting solely as initial purchasers in connection with
the purchase and sale of the Securities. The Issuers further acknowledge that
each of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.
          18. Patriot Act: In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
[Signature Pages Follow]

26



--------------------------------------------------------------------------------



 



          If the foregoing Purchase Agreement correctly sets forth the
understanding among the Issuers and the Initial Purchasers, please so indicate
in the space provided below for the purpose, whereupon this letter and your
acceptance shall constitute a binding agreement among the Issuers and the
Initial Purchasers.

            BASIC ENERGY SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            BASIC ENERGY SERVICES GP, LLC
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            BASIC ENERGY SERVICES LP, LLC
      By:   /s/ Jerry Tufly         Name:   Jerry Tufly        Title:  
President          BASIC ENERGY SERVICES, L.P.
      By:   BASIC ENERGY SERVICES GP, LLC          its General Partner   

                  By:   /s/ Kenneth V. Huseman         Name:   Kenneth V.
Huseman        Title:   President     

            FIRST ENERGY SERVICES COMPANY
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President   

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         

            BASIC ESA, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            BASIC MARINE SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            CHAPARRAL SERVICE, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            HENNESSEY RENTAL TOOLS, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            OILWELL FRACTURING SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President   

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



            WILDHORSE SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            LEBUS OIL FIELD SERVICE CO.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            GLOBE WELL SERVICE, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            SCH DISPOSAL, L.L.C.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            JS ACQUISITION LLC
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            JETSTAR HOLDINGS, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President   

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         

            ACID SERVICES, LLC
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            JETSTAR ENERGY SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            SLEDGE DRILLING CORP.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            PERMIAN PLAZA, LLC
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            XTERRA FISHING & RENTAL TOOLS CO.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            TAYLOR INDUSTRIES, LLC
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   Chief Executive Officer   

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         

            PLATINUM PRESSURE SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President     

            ADMIRAL WELL SERVICE, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President   

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



         

          Confirmed and accepted as of the date first above written.


MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
Acting on behalf of itself and as a Representative of the several Initial
Purchasers
    By:   /s/ J. Lex Maultsby       Name:   J. Lex Maultsby      Title:  
Managing Director     

          GOLDMAN, SACHS & CO.

Acting on behalf of itself and as a Representative of the several Initial
Purchasers
    By:   /s/ Goldman, Sachs & Co.       Name:   Goldman, Sachs & Co.     
Title:        

          WELLS FARGO SECURITIES LLC
Acting on behalf of itself and as a Representative of the several Initial
Purchasers
    By:   /s/ Robert H. Johnson, Jr.       Name:   Robert H. Johnson, Jr.     
Title:   Managing Director     

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule I

              Aggregate       Principal Amount       of Securities to be  
Initial Purchasers   Purchased  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 73,684,000  
Goldman, Sachs & Co.
    44,211,000  
Wells Fargo Securities, LLC
    44,211,000  
Capital One Southcoast, Inc.
    27,368,000  
Comerica Securities, Inc.
    10,526,000  
 
     
Total
  $ 200,000,000  

I-1



--------------------------------------------------------------------------------



 



Schedule II

              Jurisdiction of     Subsidiary   Organization   Equity Holder and
% Held by Each
Basic Energy Services GP, LLC
  Delaware   Basic Energy Services, Inc. — 100%
 
       
Basic Energy Services LP, LLC
  Delaware   Basic Energy Services, Inc. — 100%
 
       
Basic Energy Services, L.P.
  Delaware   Basic Energy Services GP, LLC. — 0.01%
Basic Energy Services LP, LLC — 99.99%
 
       
Basic ESA, Inc.
  Texas   Basic Energy Services, Inc. — 100%
 
       
Chaparral Service, Inc.
  New Mexico   Basic Energy Services, L.P. — 100%
 
       
Basic Marine Services, Inc.
  Delaware   Basic Energy Services, L.P. — 100%
 
       
First Energy Services Company
  Delaware   Basic Energy Services, L.P. — 100%
 
       
Hennessey Rental Tools, Inc.
  Oklahoma   Basic Energy Services, L.P. — 100%
 
       
Oilwell Fracturing Services, Inc.
  Oklahoma   Basic Energy Services, L.P. — 100%
 
       
Wildhorse Services, Inc.
  Oklahoma   Basic Energy Services, L.P. — 100%
 
       
LeBus Oil Field Service Co.
  Texas   Basic Energy Services, L.P. — 100%
 
       
Globe Well Service, Inc.
  Texas   Basic Energy Services, L.P. — 100%
 
       
SCH Disposal, L.L.C.
  Texas   Basic Energy Services, L.P. — 100%
 
       
JS Acquisition LLC
  Delaware   Basic Energy Services, L.P. — 100%
 
       
JetStar Holdings, Inc.
  Delaware   JS Acquisition LLC — 100%
 
       
Acid Services, LLC
  Kansas   JS Acquisition LLC — 100%
 
       
JetStar Energy Services, Inc.
  Texas   JS Acquisition LLC — 100%
 
       
Sledge Drilling Corp.
  Texas   Basic Energy Services, L.P. — 100%
 
       
Permian Plaza, LLC
  Texas   Basic Energy Services, L.P. — 100%
 
       
Xterra Fishing & Rental Tools Co.
  Texas   Basic Energy Services, L.P. — 100%
 
       
Taylor Industries, LLC
  Texas   Basic Energy Services, L.P. — 100%

II-1



--------------------------------------------------------------------------------



 



              Jurisdiction of     Subsidiary   Organization   Equity Holder and
% Held by Each
Platinum Pressure Services, Inc.
  Texas   Basic Energy Services, L.P. — 100%
 
       
Admiral Well Service, Inc.
  Texas   Basic Energy Services, L.P. — 100%
 
       
Robota Energy Equipment, LLC**
  Delaware   Basic Energy Services, L.P. — 80%
 
       
Basic Energy Services
International, LLC**
  Delaware   Basic Energy Services, L.P. — 100%
 
       
ESA de Mexico, S. de R.L. de C.V.**
  Mexico   Basic Energy Services International, LLC — 99%
 
       
 
      Basic ESA, Inc. — 1%

 

**   Will not be a Guarantor as of the Closing Date.

II-2



--------------------------------------------------------------------------------



 



Schedule III
$200,000,000
(BASIC ENERGY SERVICES LOGO) [h82954h8295401.gif]
73/4% Senior Notes due 2019
Pricing Term Sheet
Pricing Term Sheet dated June 8, 2011 to the Preliminary Offering Memorandum
dated June 8, 2011 of Basic Energy Services, Inc. (the “Preliminary Offering
Memorandum”). This Pricing Term Sheet is qualified in its entirety by reference
to the Preliminary Offering Memorandum. The information in this Pricing Term
Sheet supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum. Terms
used herein and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

     
Issuer
  Basic Energy Services, Inc.
 
   
Aggregate Principal Amount
  $200,000,000
 
   
Maturity Date
  February 15, 2019
 
   
Coupon
  7.750%
 
   
Initial Price to Investors
  101.000%, plus accrued interest from February 15, 2011
 
   
Net Proceeds (after expenses)
  $196.4
 
   
Yield to Worst
  7.527%
 
   
Guarantors
  The notes will be guaranteed on a senior unsecured basis by all of the
Issuer’s current and certain future material restricted subsidiaries that
guarantee its other indebtedness.
 
   
Title of Securities
  73/4% Senior Notes due 2019
 
   
Issue Format
  Rule 144A/Regulation S
 
   
Trade Date
  June 8, 2011
 
   
Settlement Date
  June 13, 2011 (T+3)
 
   
Interest Payment Dates
  Semi-annually in arrears on each February 15 and August 15, commencing on
August 15, 2011.

III-1



--------------------------------------------------------------------------------



 



     
Optional Redemption
  On or after February 15, 2015, at the following redemption prices (expressed
as a percentage of principal amount), plus accrued and unpaid interest, if any,
on the Notes redeemed during the twelve-month period indicated beginning on
February 15 of the years indicated below:

      Year   Price
2015
  103.875%
2016
  101.938%
2017 and thereafter
  100.000%

     
Equity Clawback
  At any time before February 15, 2014, the Issuer may redeem up to 35% of the
aggregate principal amount of the notes issued under the indenture with the net
cash proceeds of one or more qualified equity offerings at a redemption price
equal to 107.750% of the principal amount of the notes to be redeemed, plus
accrued and unpaid interest to the date of redemption; provided that, at least
65% of the aggregate principal amount of the notes issued under the indenture
remains outstanding immediately after the occurrence of such redemption and such
redemption occurs within 90 days of the date of the closing of any such
qualified equity offering.
 
   
Initial Purchasers
  Merrill Lynch, Pierce, Fenner & Smith Incorporated

Goldman, Sachs & Co.

Wells Fargo Securities, LLC

Capital One Southcoast, Inc.

Comerica Securities, Inc.
 
   
Denominations
  $2,000 and integral multiples of $1,000 in excess thereof
 
   
CUSIP/ISIN Numbers
  Rule 144A: 06985P AG5 / US06985PAG54

Regulation S: U06858 AE1

Revised Disclosure:
Revised Capitalization Disclosure
The “As Adjusted” column of the “Capitalization” table appearing on page 27 of
the Offering Memorandum and each other location where such information appears
in the Preliminary Offering Memorandum is amended to read as follows (in
thousands): Cash and cash equivalents is $30,117; 7.750% Senior Notes due 2019
is $475,000; Total long-term debt is $762,691; Total capitalization is
$1,048,992.
This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to

III-2



--------------------------------------------------------------------------------



 



each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.
The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with
Regulation S under the Securities Act.
This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction where the
offering is prohibited.

III-3



--------------------------------------------------------------------------------



 



Schedule IV
Company Supplemental Disclosure Documents
None.

IV-1



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF REGISTRATION RIGHTS AGREEMENT
See attached.

A-1



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF OPINION OF COMPANY COUNSEL
          (i) The Company is validly existing as a corporation and in good
standing under the laws of the State of Delaware. Each of the Applicable
Guarantors listed on the exhibit to the opinion (organized or formed in the
States of Delaware or Texas) is validly existing as a corporation, limited
liability company or limited partnership as indicated in such exhibit and in
good standing under the laws of its jurisdiction of organization or formation as
indicated in such exhibit.
          (ii) The Company has the corporate power and corporate authority under
the laws of the State of Delaware to (i) execute and deliver, and incur and
perform all of its obligations under, the Note Documents to which it is a party
and (ii) carry on its business and own its properties as described in the
Offering Memorandum. Each of the Applicable Guarantors has the corporate,
limited liability company or limited partnership power and authority under the
laws of its jurisdiction of organization or formation as indicated in the
exhibit to the opinion to (i) execute and deliver, and to incur and perform all
of its obligations under, the Note Documents to which it is a party and
(ii) carry on its business and own its properties as described in the Offering
Memorandum.
          (iii) Each of the Purchase Agreement, the Registration Rights
Agreement, the Original Notes and the Indenture has been duly authorized,
executed and delivered by the Company. The Exchange Notes have been duly
authorized by the Company. Each of the Purchase Agreement, the Registration
Rights Agreement, the Indenture and the notations of guarantee appearing on the
Original Notes has been duly authorized, executed and delivered by each of the
Applicable Guarantors.
          (iv) None of (i) the execution and delivery of, or the incurrence or
performance by the Issuers of their respective obligations under, each of the
Note Documents to which it is a party, each in accordance with its terms,
(ii) the offering, issuance, sale and delivery of the Original Notes pursuant to
the Purchase Agreement, (iii) the offering, issuance, exchange and delivery of
the Exchange Notes pursuant to the Exchange Offer contemplated by the
Registration Rights Agreement in the manner therein contemplated, (iv) the
issuance of the guarantees of the Original Notes by the Guarantors, as set forth
in the Indenture, or (v) the issuance of the guarantees of the Exchange Notes by
the Guarantors, as set forth in the Indenture, at such time as the Exchange
Notes are issued pursuant to the Exchange Offer contemplated by the Registration
Rights Agreement in the manner therein contemplated (A) constituted, constitutes
or will constitute a violation of the Applicable Issuer Organizational
Documents, (B) constituted, constitutes or will constitute a breach or violation
of, or a default (or an event which, with notice or lapse of time or both, would
constitute such a default), or result in a Repayment Event (as defined in the
Purchase Agreement), other than a Repayment Event that is contemplated by the
Pricing Disclosure Package and the Final Offering Memorandum to be satisfied at
the Closing Date, under any Applicable Agreement, (C) resulted, results or will
result in the creation of any security interest in, or lien upon, any of the
property or assets of any Issuer pursuant to any Applicable Agreement,
(D) resulted, results or will result in any violation of (i) applicable laws of
the State of New York, (ii) applicable laws of the State of Texas, (iii) the

B-1



--------------------------------------------------------------------------------



 



General Corporation Law of the State of Delaware, (iv) the Delaware Limited
Liability Company Act, (v) the Delaware Revised Uniform Limited Partnership Act,
(vi) applicable laws of the United States of America or (vii) Regulation T, U or
X of the Board of Governors of the Federal Reserve System, or (E) resulted,
results or will result in the contravention of any Applicable Order.
          (v) No Governmental Approval, which has not been obtained or taken and
is not in full force and effect, is required to authorize, or is required for
(i) the execution and delivery by each of the Issuers of, the Note Documents to
which it is a party or the incurrence or performance of its obligations
thereunder, or the enforceability of any of such Note Documents against any of
the Issuers that is a party thereto, or (ii) the offering, issuance, sale and
delivery of the Original Notes pursuant to the Purchase Agreement. As used in
this paragraph, “Governmental Approval” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
executive, legislative, judicial, administrative or regulatory body of the State
of New York, the State of Texas, the State of Delaware or the United States of
America, pursuant to (i) applicable laws of the State of New York,
(ii) applicable laws of the State of Texas, (iii) the General Corporation Law of
the State of Delaware, (iv) the Delaware Limited Liability Company Act, (v) the
Delaware Revised Uniform Limited Partnership Act and (vi) applicable laws of the
United States of America.
          (vi) The statements under the captions “Description of the Notes,”
“Exchange Offer; Registration Rights” and “Description of Other Indebtedness” in
the Pricing Disclosure Package and the Offering Memorandum, insofar as such
statements purport to summarize certain provisions of documents referred to
therein and reviewed by us as described above, fairly summarize such provisions
in all material respects, subject to the qualifications and assumptions stated
therein. The Note Documents will conform in all material respects to the
respective statements relating thereto contained in the Offering Memorandum.
          (vii) The statements in the Preliminary Offering Memorandum and the
Offering Memorandum under the caption “Material United States Federal Income Tax
Consequences,” insofar as they refer to statements of law or legal conclusions,
fairly summarize the matters referred to therein in all material respects,
subject to the qualifications and assumptions stated therein.
          (viii) The Indenture constitutes a valid and binding obligation of
each of the Issuers, enforceable against each of them in accordance with its
terms, under applicable laws of the State of New York.
          (ix) When authenticated by the Trustee in the manner provided in the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the Purchase Agreement, the Original Notes will constitute valid and
binding obligations of the Company, entitled to the benefits of the Indenture
and enforceable against the Company in accordance with their terms, under
applicable laws of the State of New York.
          (x) When the Original Notes have been authenticated by the Trustee in
the manner provided in the Indenture and delivered to and paid for by the
Initial Purchasers in accordance with the Purchase Agreement, the guarantee of
the Original Notes included in the

B-2



--------------------------------------------------------------------------------



 



Indenture will constitute a valid and binding obligation of the Guarantors,
enforceable against the Guarantors in accordance with the terms of the
Indenture, under applicable laws of the State of New York.
          (xi) When validly executed by the Issuer and authenticated by the
Trustee in the manner provided in the Indenture and delivered in exchange for
Original Notes pursuant to the Exchange Offer contemplated by the Registration
Rights Agreement, the Exchange Notes will constitute valid and binding
obligations of the Issuer, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, trader
applicable laws of the State of New York.
          (xii) When the Exchange Notes have been validly executed by the
Company and authenticated by the Trustee in accordance with the provisions of
the Indenture and delivered in exchange for Original Notes pursuant to the
Exchange Offer contemplated by the Registration Rights Agreement, the guarantee
of the Exchange Notes included in the Indenture will constitute a valid and
binding obligation of the Guarantors, enforceable against the Guarantors in
accordance with the terms of the Indenture under applicable laws of the State of
New York.
          (xiii) The Registration Rights Agreement constitutes a valid and
binding obligation of each of the Issuers, enforceable against each of them in
accordance with its terms, under applicable laws of the State of New York.
          (xvii) Assuming (i) the accuracy of the representations and warranties
of the Issuers set forth in Section 5(a) of the Purchase Agreement, (ii) the due
performance by the Issuers and the Initial Purchasers of the covenants and
agreements set forth in the Purchase Agreement, (iii) the compliance by the
Initial Purchasers with the offering and transfer procedures and the
restrictions described in the Offering Memorandum, (iv) the accuracy of the
representations and warranties of the Initial Purchasers set forth in Section
5(b) of the Purchase Agreement, (v) the accuracy of the representations and
warranties made or deemed to be made in accordance with the Purchase Agreement
and the Offering Memorandum by purchasers to whom the Initial Purchasers
initially resell the Original Notes, and (vi) that purchasers to whom the
Initial Purchasers initially resell the Original Notes have been made aware of
the information set forth in the Offering Memorandum under the caption “Notice
to Investors,” (A) the offer, issue, sale and delivery of the Original Notes
(and the guarantees thereof by the Guarantors) to the Initial Purchasers and the
initial resale of the Original Notes (and the guarantees thereof by the
Guarantors) by the Initial Purchasers, each in the manner contemplated by the
Purchase Agreement and the Offering Memorandum, do not require registration
under the Act, and (B) prior to the consummation of the Exchange Offer or the
effectiveness of the Shelf Registration (as defined in the Registration Rights
Agreement), such offer, issue, sale and delivery of the Original Notes (and the
guarantees thereof by the Guarantors) and such initial resale of the Original
Notes (and the guarantees thereof by the Guarantors) do not require
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, provided, however, that we express no opinion as to any subsequent
resale of any Original Note (and the guarantees thereof by the Guarantors) or
any Exchange Note (and the guarantees thereof by the Guarantors).

B-3



--------------------------------------------------------------------------------



 



          (xviii) Each of the Issuers is not, and immediately after giving
effect to the issuance and sale of the Original Notes occurring today and the
application of proceeds therefrom as described in the Disclosure Package and the
Offering Memorandum, will not be, an “investment company” within the meaning of
said term as used in the Investment Company Act of 1940, as amended.
          In addition, we have participated in conferences with officers and
other representatives of the Issuers, the independent registered public
accounting firm for the Issuers, your counsel and your representatives at which
the contents of the Pricing Disclosure Package and the Offering Memorandum and
related matters were discussed and, although we have not independently verified
and are not passing upon, and do not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained in the Pricing
Disclosure Package and the Offering Memorandum (except as and to the extent set
forth in paragraphs 6 and 7 above), on the basis of the foregoing (relying with
respect to factual matters to the extent we deem appropriate upon statements by
officers and other representatives of the Issuers), no facts have come to our
attention that have led us to believe that (i) the Pricing Disclosure Package,
as of 3:00 p.m. (New York City Time) on June 8, 2011 (which you have informed us
is a time prior to the time of the first sale of the Securities by any Initial
Purchaser), contained an untrue statement of a material fact or omitted to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) each Company
Supplemental Disclosure Document listed on Schedule IV to the Purchase
Agreement, as supplemented by and taken together with the Pricing Disclosure
Package as of 3:00 p.m. (New York City Time) on June 8, 2011, contained an
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iii) the Offering
Memorandum, as of its date and as of the date hereof, contained or contains an
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, it being understood that we express
no statement or belief in this letter with respect to (i) the financial
statements and related schedules, including the notes and schedules thereto and
the auditor’s report thereon and (ii) any other financial or accounting data,
included in, or excluded from, the Offering Memorandum or the Pricing Disclosure
Package.

B-4



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF OPINION OF COUNSEL TO OKLAHOMA GUARANTORS
          (i) Each of Oilwell Fracturing Services, Inc., Wildhorse Services,
Inc. and Hennessey Rental Tools, Inc. (collectively, the “Oklahoma Guarantors”)
has been duly incorporated and is validly existing and in good standing under
the laws of the State of Oklahoma.
          (ii) Each of the Oklahoma Guarantors has all necessary corporate power
and authority to execute, deliver and perform its obligations under the Purchase
Agreement, the Registration Rights Agreement and the Indenture to which such
Oklahoma Guarantor is a party, and to own and hold its respective properties and
conduct its business as described in the Offering Memorandum.
          (iii) Each of the Purchase Agreement, the Registration Rights
Agreement, the Indenture and the notation of guarantee appearing on the Original
Notes to which such Oklahoma Guarantor is a party has been duly authorized,
executed and delivered by each of the Oklahoma Guarantors.
          (iv) Each of the Oklahoma Guarantors has duly authorized its notation
of guarantee on the Exchange Notes.
          (v) (i) The issuance of the guarantee of the Original Notes by each of
the Oklahoma Guarantors, as set forth in the Indenture, (ii) the issuance of the
guarantee of the Exchange Notes by each of the Oklahoma Guarantors, as set forth
in the Indenture, at such time as the Exchange Notes are issued pursuant to the
Exchange Offer contemplated by the Registration Rights Agreement in the manner
therein contemplated and (iii) the execution, delivery and compliance by each of
the Oklahoma Guarantors with all of the provisions of the Note Documents and the
performance of its obligations thereunder will not result in a violation of each
of the Oklahoma Guarantor’s certificate of incorporation, as amended, or
by-laws, as amended, as certified by each of the Oklahoma Guarantors to be in
effect on the date of the opinion or any Applicable Law.1
 

1   Applicable Law will be defined as the laws of the State of Oklahoma.

C-1



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF OPINION OF COUNSEL TO KANSAS GUARANTORS
          (i) Acid Services, LLC (the “Company”) has been duly formed and is
validly existing and in good standing under the laws of the State of Kansas.
          (ii) The Company has all necessary limited liability company power and
authority to execute, deliver and perform its obligations under the Purchase
Agreement, the Registration Rights Agreement and the Indenture to which it is a
party and to own and hold its respective properties and conduct its business as
described in the Offering Memorandum.
          (iii) Each of the Purchase Agreement, the Registration Rights
Agreement, the Indenture and the notation of guarantee appearing on the Original
Notes to which it is a party has been duly authorized, executed and delivered by
the Company.
          (iv) The Company has duly authorized its notation of guarantee on the
Exchange Notes.
          (v) (i) The issuance of the guarantee of the Original Notes by the
Company, as set forth in the Indenture, (ii) the issuance of the guarantee of
the Exchange Notes by the Company, as set forth in the Indenture, at such time
as the Exchange Notes are issued pursuant to the Exchange Offer contemplated by
the Registration Rights Agreement in the manner therein contemplated and
(iii) the execution, delivery and compliance by the Company with all of the
provisions of the Note Documents and the performance of its obligations
thereunder will not result in a violation of the articles of organization, as
amended, or limited liability company agreement, as amended, of the Company
certified by the Company as in effect on the date of the opinion or any
Applicable Law.2
 

2   Applicable Law will be defined as the laws of the State of Kansas.

D-1



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF OPINION OF COUNSEL TO NEW MEXICO GUARANTORS
          (i) Chaparral Service, Inc. (the “Company”) has been duly incorporated
and is validly existing and in good standing under the laws of the State of New
Mexico.
          (ii) The Company has all necessary corporate power and authority to
execute, deliver and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement and the Indenture to which it is a party and to
own and hold its respective properties and conduct its business as described in
the Offering Memorandum.
          (iii) Each of the Purchase Agreement, the Registration Rights
Agreement, the Indenture and the notation of guarantee appearing on the Original
Notes to which it is a party has been duly authorized, executed and delivered by
the Company.
          (iv) The Company has duly authorized its notation of guarantee on the
Exchange Notes.
          (v) (i) The issuance of the guarantee of the Original Notes by the
Company, as set forth in the Indenture, (ii) the issuance of the guarantee of
the Exchange Notes by the Company, as set forth in the Indenture, at such time
as the Exchange Notes are issued pursuant to the Exchange Offer contemplated by
the Registration Rights Agreement in the manner therein contemplated and
(iii) the execution, delivery and compliance by the Company with all of the
provisions of the Note Documents and the performance of its obligations
thereunder will not result in a violation of the certificate of incorporation,
as amended, or by-laws, as amended, of the Company certified by the Company as
in effect on the date of the opinion or any Applicable Law.3
 

3   Applicable Law will be defined as the laws of the State of New Mexico.

E-1